BUCK, J.
(dissenting).
A large number of citizens of the county of Freeborn, in this state, living in and adjacent to the village of Emmons, in said county, petitioned the board of railroad and warehouse commissioners of this state to direct and require the Minneapolis & St. Louis Railroad Company, a corporation of this state, to erect and maintain a railroad depot at the said village of Emmons, in said county, as provided by law, and for the convenience of its passengers, and receiving and delivering freight, and generally for the convenience and necessities of the traveling public, and the shippers of produce at the said village of Emmons and its vicinity. . In their petition, the facts upon which it was based were set forth, and the railroad company answered and made return to said petition in contesting the same. The matter came on for hearing on November 26, 1897, and, the cause having been duly heard, the commission made an order, bearing date February 1, 1898, requiring said railroad company to build and maintain a station house for the convenience and accommodation of the public and people of Emmons, and the country tributary thereto, doing business with said railroad company, and in said order designating the premises whereon said station house should be built, and the size of said house and waiting room therein, and requiring it to be suitably heated and lighted for the accommodation of the traveling public at Emmons. Said order also required said station to be properly provided with suitable platforms for the purposes aforesaid, and all to be constructed and completed for public use on or before April 15, 1898, and thereafter to be regularly maintained by said company as a regular station house. The railroad company refused to. comply with this order in each respect, and thereupon the commission applied to the district court for the county of Freeborn for an alternative writ of mandamus to compel the railroad company to comply with said order, or show cause why it should not do so. Thereafter the cause *481was tried without a jury, at a general term of the district court at Freeborn county, on December 19, 1898. After hearing the evidence, and duly considering the same, the court made and filed its findings of fact and law, and, among other things, found that the respondent herein was entitled to a peremptory writ of mandamus as prayed for, and ordered judgment accordingly; and on January 7, 1899, judgment was duly entered by said district court, and from the judgment the defendant railroad company appeals.
The commission’s findings were substantially as follows;
“First. That Emmons is a laid-out and platted, but unincorporated, village, situated on the line of the Minneapolis & St. Louis Eailroad, near the Iowa State line, in said Freeborn county, and has a population of about one hundred. That at said village there are three stocks of general merchandise, two hardware stores, three blacksmith shops, two restaurants, one furniture store, one drug store, one lumber and coal yard, one grain elevator, one feed mill, one creamery, one butcher shop, one livery stable, and 14 or more dwelling houses, and tributary thereto is a rich and populous agricultural country which extends to a distance of 15 or 16 miles in a westerly direction, and five or six miles in other directions. That it is 5 7/10 miles from Emmons to the first railroad station on the line of said railroad north of Emmons, and there is no station on the line of said railroad south of Emmons within the state of Minnesota. That there is a station called 'Norman,’ in the state of Iowa, 7/10 of a mile by rail, and one mile by wagon road, from Emmons; but said Norman, being within the state of Iowa, is not subject to the jurisdiction or control of this commission.
“Second. That the respondent has built and maintains a spur track at Emmons for the reception and delivery of freight in carload lots, but that all business transacted by the people of Emmons, and of the country tributary thereto, with said railroad company,, other than loading and unloading car-load freight, under existing conditions, is necessary to be transacted at Norman; and in consequence thereof the people of Emmons are subjected to much inconvenience, expense, and annoyance, and are required to go without the state of Minnesota, into the state of Iowa, for the transaction of such business.
“Third. That during the year ending December 31, 1896, there was shipped from Emmons, on said railroad, butter on which freight charges were collected amounting to $2,004.69; 101 car loads of grain, on which freight charges were collected amounting to $5,552.88; 74 car loads of live stock, on which freight charges were collected amounting to $3,153.45; three car loads of hay, on which *482freight charges were collected amounting to $97; and one car load of emigrants’ movables, on which freight charges were collected amounting to $16.62, — making the total collection of freight charges on outgoing freight during said time $10,824.64. That during the same period there was shipped to Emmons merchandise, in less than car loads, on which freight charges were collected amounting to $1,199.42; 42 car loads of lumber, on which freight charges were collected amounting to $1,929.24; 33 car loads of coal, on which freight charges were collected amounting to $1,237.58; three car loads of salt, on which freight charges were collected amounting to $186.80; one car load of farm machinery, on which freight charges were collected amounting to $47.70; one car load of wire and nails, on which freight charges were collected amounting to $84.64; two car loads of stone, on which freight charges were collected amounting to $54.62, — making the total collection of freight charges on incoming freight during said period $4,740, and a total of freight charges collected on incoming and outgoing freight during said period of $15,564.64. That figures were not furnished this commission for the business of 1897, except on grain shipments up to the time of the hearing, which amounted to 178 car loads, from which we estimate, and so find, that the freight charges for the year 1897 on incoming and outgoing freight at Emmons exceeded $20,000. We are unable to find the receipts of the railroad company upon passenger business at 'Emmons, for the reason that under existing conditions at Emmons, passengers, either incoming or outgoing, are required to take the cars or alight therefrom at Norman.
“Fourth. It is further found that the business of said railroad company originating and terminating at Emmons is of sufficient magnitude, and sufficiently profitable to said respondent, and the needs and necessities of the people at Emmons, and of the country tributary thereto, are of sufficient public importance, to authorize and require the said respondent to build and maintain a station house at Emmons for the accommodation of the public, and of the people at Emmons and the country tributary thereto. And it is further found that there is a suitable location for said station house upon the present right of way of said respondent at the point and upon the property hereinafter described, and that a station house built and maintained thereon will afford suitable and convenient facilities for said people.”
The'first question discussed by counsel for appellant relates to the sufficiency of the evidence to authorize the judgment. The only evidence offered was the findings and order of the railroad and warehouse commission, which we have just quoted. The railroad company offered no evidence. G. S. 1894, § 399, provides that *483“On such hearing the findings of fact on the part of such commission shall be prima facie evidence of the matters therein stated.”
The rule that such findings are only prima facie evidence implies that such evidence may be contradicted or rebutted, if done by competent evidence. But the railroad company does not attack the findings as untrue. It is the insufficiency of the evidence, not its falseness, which it assails. But the facts found by the commission made the matter clear and easily understood. There could be no reasonable doubt but what the findings of fact by the commission were evidence of the matters therein stated. The matters in dispute were alleged by one party and denied by the other. The findings of fact were plain, direct, and positive, and relevant to the issue. Because the statute makes the findings of the commission prima facie evidence in the first instance does not bar such findings from being conclusive, if they are not controverted, rebutted, impeached, or in any manner assailed. Prima facie evidence is such as, in judgment of law, is sufficient to establish the fact, and, if not rebutted, remains sufficient for the purpose. Kelly v. Jackson, 6 Pet. 632. In other words, it is sufficient proof of the particular facts until overcome by other competent evidence. It is a general rule that prima facie evidence may be contradicted, but if competent, and composed of such a body of facts as, standing alone and uncontradicted, may and ought to convey conviction to the tribunal hearing it, it should be regarded as conclusive in its character. Conclusive evidence is “such evidence as, being uncontradicted, controls, the decision.” Anderson, Law Diet. 421.
Of course, having only prima facie evidence in the first instance, it left the defendant at liberty to rebut it, and thus save its rights which it could show it had as against the respondent’s claim. By omitting to offer any proof or make any defense by way of introducing evidence, the prima facie proof of respondent becomes conclusive, — something which the legislature could not do in the first instance, as it might indirectly work a confiscation of property or destruction of vested rights. It is to be noted that the defendant had ample opportunity on the hearing before the railroad and warehouse commission, and on the trial before the district court, to have introduced any competent evidence in its be*484half to rebut that of the respondent herein; but it omitted to do so, and saw fit to rest its case upon its denial in its answer to 'the petition, and in its answer and return to the alternative writ of mandamus. No complaint is made that the evidence obtained in this case upon which the commission based its findings and order was illegal or incompetent, but that it was insufficient on the trial in the district court. This court held in Steenerson v. Great Northern Ry. Co., 69 Minn. 353, 72 N. W. 713, at page 376, that
“Ordinarily, on appeal from one tribunal to another the evidence on which the lower tribunal acted is returned, and the decision is reviewed in the light of that evidence. But the commission need not base its decision wholly on any such evidence. It is not a judicial tribunal, but an administrative body, whose powers are somewhat legislative in their character; and, like other administrative or legislative bodies, it acquires a knowledge of the facts, circumstances, and conditions in its own way, and need not act on the theory that the parties should have a formal hearing on notice, except so far as the statute expressly so requires.”
The evidence upon which the commission made its findings was obtained by the commissioners acting under oath to support the laws and faithfully discharge their duties, with power to administer oaths. Each commissioner was also under bonds of $20,000 for the faithful performance of his duty. The attorney general is required to give them counsel and advice as they may from time to time require. Thus, while the commission is acting as an administrative body, and may acquire a knowledge of the facts, circumstances, and conditions in its own way, it is not an irresponsible tribunal, but one acting under the obligation and sanctities of official oaths. And the presumption is that the commissioners, in obtaining evidence, only Secure such as is competent and relevant to the issue submitted to them. Upon such evidence they base their findings of fact in their report, which becomes, under the statute, competent and prima facie evidence of the facts therein stated, and the burden rests upon the appellant to show that their acts were contrary to law. The statute does not deprive the appellant of the right to have a judicial determination before a court of general judisdiction of the findings of the commission. Such findings can be reviewed, and their falsity or insufficiency there be deter*485mined. If the railroad company choose to default in this respect, and permit the findings of the commission to stand as prima facie or conclusive evidence upon the matters therein stated, it must abide the consequences. Remaining passive when it might exercise its rights gives no authority to say that the power does not exist, for it does exist, and the district court may review the findings of fact as well as questions of law.
The legislature has an undoubted right to change the rules of •evidence, and make them applicable to existing causes of actions as well as to future rights and controversies, especially if the right to be heard before a competent tribunal exists or is reserved, and vested rights are not interfered with. See 2 Rice, Ev. pp. 805-807. These rules pertain to the remedy, and are under the control of the legislature, which has the right to regulate the proceedings in the trial of actions, so long as such regulations are impartial and uniform, and do not preclude the party from establishing his rights, although they may affect such rights incidentally. In People v. Cannon, 139 N. Y. 32, 34 N. E. 759, it was held that the state legislature has power to enact that, even in criminal actions, where certain acts have been proved, they shall be prima facie evidence of the main fact in question, if the accused have a fair chance to make his defense and to submit the whole case to the jury. In Rich v. Flanders, 39 N. H. 304, it was held that a statute changing the rules of evidence or of practice is ordinarily to be classed with those affecting the remedy, and, though made to operate upon suits pending at the time of its passage, is not unconstitutional, unless it impairs contracts or destroys vested rights.
The trial court therefore did not err in admitting in evidence the •findings of facts in the report of the railroad and warehouse commission, and making its findings solely upon such evidence.
2. It is contended by the appellant that the order of the railroad and warehouse commission was unauthorized and void; that Laws 1897, c. 94, § 1, limits the right of the commission to establish stations at villages and boroughs; that the term “village,” as therein ■used, should be held to mean a village organized under the general laws of the state or by special charter; that the village of Emmons, not being incorporated under the general law, is not a vil*486lage, within the meaning of the statute requiring the establishment of stations at villages. G. S. 1894, § 1239, cited, by counsel for appellant, provides that the term “village,” as therein used, shall be held to mean a village organized either under a general law or by special charter. The act of which this section forms a part is found in chapter 10 of the General Statutes, relating to the organization of towns, cities and villages; and I do not think that it has any application to the word “village” as found in Laws 1897, c. 94, § 1, which provides that all railroad corporations or companies operating railroads in this state shall provide, at all villages on their respective roads, depots, with suitable waiting rooms for the protection and accommodation of all passengers patronizing said roads, and freight rooms for the protection and storage of freight. This, language is broad enough to include all villages, whether incorporated or not, and I have no doubt but that such was the intention of the legislature in the enactment of the law.
Emmons is a laid-out and platted village, but unincorporated,, and has a population of about one hundred persons. At said- village there are three stores of general merchandise, two hardware stores, three blacksmith shops, two restaurants, one furniture store,, one drug store, one lumber and coal yard, one grain elevator, one feed mill, one creamery, one butcher shop, one livery stable, and 14 or more dwellings. The facts are sufficient to constitute a village, within the well-known definition of the word as given by lexicographers, and judicially determined by the courts. “Village. An assemblage of houses in the country, less than a town or city.” Webster, Unabridged Diet. 1476. “Any small assemblage of houses, for dwelling or business, or both, in the country, whether situated upon regularly laid-out streets and alleys or not.” Anderson, Law Dict. 1090. In Toledo v. Spangler, 71 Ill. 568, it was held that a. place where there was a station house, warehouse, stores, blacksmith, and post office, and five or six dwelling houses, was a village. Doubtless, if the facts constituted Emmons a village, within these definitions, it would be sufficient; but it is a laid-out and' platted village, situate upon the line of defendant’s road, and its. location definite and certain, and the exact place where the station should be located easily ascertained, and definitely fixed by the *487commissioners. If Emmons is a village, within the meaning of the law, it is not so essential that it be a large one, as that its railroad business, created or brought about by its people and those living in the vicinity and in the country tributary thereto, is sufficient and of such a character as to warrant the order of the commission in directing the defendant to build and maintain a suitable station house for the convenience and accommodation of the people doing business at Emmons with said railroad company. I think that the evidence is ample to show the magnitude of the business done there, and the reasonable necessity for such station.
The mere fact that it appears that there is a railroad station at Norman, Iowa, within one mile of Emmons, is not sufficient to overthrow the decision of the commission as to the necessity for a station at Emmons. While I do not regard the fact that Norman is situate in the state of Iowa as material, I do not overlook the fact that it does not appear that it is even a village or city, and there is nothing to show but wha,t the station there might at any timé be abandoned by the railroad company without rendering the company liable for so doing. The trial court found as a fact that the people residing at the village of Emmons and vicinity are now compelled to transact all of their business with the railroad company, other than done by car-load lots, at the said station of Norman, and in consequence thereof are subject to much inconvenience, expense and annoyance. This finding is important, in view of the fact that it nowhere appears what are the facilities at Norman for doing railroad business. The railroad company neglected or refused to show what such facilities were. There is a large, well-settled, and fertile agricultural country tributary to Emmons; and I think that the commission and trial court were fully justified in holding that citizens of our own state should not be compelled to go to another state to do business, when in so doing they were subject to much inconvenience, expense, and annoyance, which might be obviated by building the station house at Emmons, and where the business, annually increasing, would justify them in so doing.
3. Counsel for appellant complain that the order of the railroad and warehouse commission determines and directs the railroad com*488pany to build a station house upon a certain and exact location, and assert that the defendant has the absolute right to exercise its own judgment as to the proper point and place for erecting stations and buildings upon its own railroad, without regard to the legislature or courts. This claim is, I think, unsound.
The defendant does not propose to build anywhere, either at an exact location or elsewhere, and defies both the legislative and judicial branches of the state government. It does not show that the location is an improper one, or that it would be unreasonably expensive or inconvenient. If the order was not specific and definite as to location of the station house and its dimensions, it would doubtless be met with the objection that no place had been designated by the commission where to construct the station, and, hence, that the court would be powerless to enforce the order by mandamus. The order of the trial court also provides for enforcing the findings and order of the commission by mandamus, as to building a suitable station house at the place designated in the order of the commission. The railroad company having refused to comply with the order of the commission, it had the right, 'in its discretion, to cause a suit or proceedings to be instituted to enforce its order. G. S. 1894, § 888. I do not wish to be understood as holding that the board of railroad and warehouse commissioners has the power arbitrarily to compel the railroad company to establish stations whenever and wherever it may be its pleasure, and where not required by public interests, but only where a reasonable necessity exists for so doing, and when this appears after an opportunity to be heard before a court of general jurisdiction. That was the course pursued in this case, and for enforcing the order mandamus is the proper remedy, but it must be specific and mandatory. I am of the opinion that the judgment should be affirmed.